Title: To John Adams from François Barbé-Marbois, 29 September 1779
From: Barbé-Marbois, François de
To: Adams, John


     Philadelphia, 29 September 1779.
     printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:174 (JA’s English translation); for the French text, see JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 7:116–117.
     Barbé-Marbois was touched that the American people had chosen a peace negotiator who was unprejudiced and without passion except for the welfare of his country. He hoped that John Adams would again take his son John Quincy Adams to Europe so that the young man could learn to value France and ready himself for future service to his country. He ended by observing that France was perceiving more each day the value of its alliance with America.
    